          Case 3:20-cv-05671-JD Document 129 Filed 03/23/21 Page 1 of 3



 1   DANIEL M. PETROCELLI (S.B. # 97802)
     dpetrocelli@omm.com
 2   O’MELVENY & MYERS LLP
     1999 Avenue of the Stars, 8th Floor
 3   Los Angeles, CA 90067
     Telephone:    (310) 553-6700
 4   Facsimile:    (310) 246-6779
 5   Attorney for Defendants.
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN FRANCISCO
11
     EPIC GAMES, INC., a Maryland              Case No. 3:20-cv-05671-JD
12   Corporation,
                                               NOTICE OF APPEARANCE OF
13        Plaintiff,                           DANIEL M. PETROCELLI

14   v.                                        The Honorable James Donato

15   GOOGLE LLC; GOOGLE IRELAND
     LIMITED; GOOGLE COMMERCE
16   LIMITED; GOOGLE ASIA PACIFIC
     PTE. LTD.; and GOOGLE PAYMENT
17   CORP.,

18        Defendants.

19

20

21

22

23

24

25

26

27

28
     NOTICE OF APPEARANCE
     3:20-CV-05671
        Case 3:20-cv-05671-JD Document 129 Filed 03/23/21 Page 2 of 3



 1          PLEASE TAKE NOTICE that attorney Daniel M. Petrocelli of the law firm of
 2   O’Melveny & Myers LLP, located at 1999 Avenue of the Stars, 8th Floor, Los Angeles, CA
 3   90067, hereby appears as an attorney of record on behalf of Defendants Google LLC, Google
 4   Ireland Limited, Google Commerce Limited, Google Asia Pacific Pte. Ltd., and Google Payment
 5   Corp. in the above-captioned action, and requests that all court documents in connection with this
 6   action be served upon him at the e-mail address listed above.
 7          Dated: March 23, 2021                      DANIEL M. PETROCELLI
                                                       O’MELVENY & MYERS LLP
 8

 9
                                                       By: /s/ Daniel M. Petrocelli
10                                                        Daniel M. Petrocelli
                                                          O’MELVENY & MYERS LLP
11                                                        1999 Avenue of the Stars, 8th Floor
                                                          Los Angeles, CA 90067
12                                                        Telephone: (310) 553-6700
13                                                     Attorney for Defendants
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF APPEARANCE
                                                                 -2-
     3:20-CV-05671
        Case 3:20-cv-05671-JD Document 129 Filed 03/23/21 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE
 2                I hereby certify that on March 23, 2021, I caused the foregoing to be filed
 3   electronically with the Clerk of the Court using the ECF system which will send notification to all
 4
     attorneys of record registered for electronic filing.
 5

 6

 7
                                                    /s/ Daniel M. Petrocelli
 8                                                  Daniel M. Petrocelli
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF APPEARANCE
     3:20-CV-05671
